Exhibit 10.71

 

CHANGE-IN-CONTROL AGREEMENT

FOR CERTAIN EXECUTIVES

OF DISCOVERY PARTNERS INTERNATIONAL, INC.

JULY 2003

 

PERSONAL AND CONFIDENTIAL

 

Riccardo Pigliucci

Chairman and Chief Executive Officer

Discovery Partners International, Inc.

9640 Towne Center Drive

San Diego, CA 92121

 

Dear Riccardo

 

Discovery Partners International, Inc.  (the “Company”) considers it essential
to the best interests of its stockholders to foster the continued employment of
key management personnel.  In this connection, the Board of Directors of the
Company (the “Board”) recognizes that the possibility of a change in ownership
or control of the Company may result in the departure or distraction of such
personnel to the detriment of the Company and its stockholders.  As you are a
skilled and dedicated executive with important management responsibilities and
talents, the Company believes that its best interests will be served if you are
encouraged to remain with the Company.

 

The Company has determined that your ability to perform your responsibilities
and utilize your talents for the benefit of the Company, and the Company’s
ability to retain you as an employee, will be significantly enhanced if you are
provided with fair and reasonable protection from the risks of a change in
ownership or control of the Company.  Accordingly, in order to induce you to
remain in the employ of the Company, you and the Company agree as follows:

 


1.     TERM OF AGREEMENT.


 

(a)    GENERALLY.  Except as provided in Section 1(b) hereof, (i) this Agreement
shall be effective immediately and shall continue in effect through December 31,
2004 and (ii) commencing on January 1, 2005 and each January 1 thereafter, this
Agreement shall be automatically extended for one additional year unless, not
later than September 30th of the preceding year, either party to this Agreement
gives notice to the other that the Agreement shall not be extended under this
Section 1(a); provided, however, that no such notice by the Company shall be
effective if a Change in Control (as defined herein) shall have occurred within
18 months before the date of such notice.

 

1

--------------------------------------------------------------------------------


 


(B)   UPON A CHANGE IN CONTROL.  IF A CHANGE IN CONTROL SHALL HAVE OCCURRED AT
ANY TIME DURING THE PERIOD IN WHICH THIS AGREEMENT IS EFFECTIVE, THIS AGREEMENT
SHALL CONTINUE IN EFFECT FOR 365 DAYS BEYOND THE DATE ON WHICH SUCH CHANGE IN
CONTROL OCCURRED (SUCH 365-DAY PERIOD HEREINAFTER REFERRED TO AS THE “PROTECTED
PERIOD”).


 


2.     “CHANGE IN CONTROL” DEFINED.  A “CHANGE IN CONTROL” SHALL BE DEEMED TO
HAVE OCCURRED IF, DURING THE TERM OF THIS AGREEMENT:


 


(A)   ANY PERSON BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING 15% OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN-OUTSTANDING SECURITIES.  “PERSON” HAS THE SAME MEANING AS
IN SECTION 13(D) OR 14(D) OF THE SECURITIES EXCHANGE ACT.  HOWEVER, FOR PURPOSES
OF THIS SECTION 2(A), “PERSON” DOES NOT INCLUDE—


 

(A)                              APPLERA CORP.,

 

(B)                                ANY APPLERA CORP. TRANSFEREE WHICH IS SUBJECT
TO THE STANDSTILL AGREEMENT BETWEEN THE COMPANY AND AXYS PHARMACEUTICALS, INC.
(A “NEW HOLDER OF AXYS’ SHARES”),

 

(C)                                ANY TRUSTEE OR OTHER FIDUCIARY HOLDING
SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY, OR

 

(D)                               ANY COMPANY OWNED, DIRECTLY OR INDIRECTLY, BY
THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF STOCK OF THE COMPANY);

 


(B)   DURING ANY PERIOD OF 24 MONTHS OR LESS (NOT INCLUDING ANY PERIOD BEFORE
THE EFFECTIVE DATE OF THIS AGREEMENT), INDIVIDUALS WHO AT THE BEGINNING OF SUCH
PERIOD CONSTITUTE THE BOARD, AND ANY APPROVED NEW DIRECTORS, CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD.  “APPROVED NEW DIRECTORS”
MEANS NEW DIRECTOR(S) WHOSE ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY
THE COMPANY’S STOCKHOLDERS WAS APPROVED IN ADVANCE BY A VOTE OF AT LEAST
TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS
AT THE BEGINNING OF THE PERIOD OR WHO WERE THEMSELVES APPROVED NEW DIRECTORS. 
HOWEVER, THE FOLLOWING PERSONS CANNOT BE APPROVED NEW DIRECTORS—


 

(A)                              A DIRECTOR NOMINATED BY A PERSON WHO HAS
ENTERED INTO AN AGREEMENT WITH THE COMPANY TO EFFECT A TRANSACTION DESCRIBED IN
SECTIONS 2(A), (C) OR (D) OF THIS AGREEMENT,

 

(B)                                A DIRECTOR NOMINATED BY ANY PERSON WHO
PUBLICLY ANNOUNCED AN INTENTION TO TAKE OR TO CONSIDER TAKING ACTIONS
(INCLUDING, BUT NOT LIMITED TO, AN ACTUAL OR THREATENED PROXY CONTEST) WHICH IF
CONSUMMATED WOULD CONSTITUTE A CHANGE IN CONTROL,

 

2

--------------------------------------------------------------------------------


 

(C)                                A DIRECTOR NOMINATED BY ANY PERSON (OTHER
THAN APPLERA CORP. OR A NEW HOLDER OF AXYS’ SHARES) WHO IS THE BENEFICIAL OWNER,
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 10% OR MORE OF
THE COMBINED VOTING POWER OF THE COMPANY’S SECURITIES, OR

 

(D)                               A DIRECTOR NOMINATED BY APPLERA CORP. (OR A
NEW HOLDER OF AXYS’ SHARES) ABOVE AND BEYOND THE NUMBER OF DIRECTORS WHICH
APPLERA CORP. (OR THE NEW HOLDER OF AXYS’ SHARES) WOULD BE ENTITLED TO NOMINATE
UNDER THE CURRENT TERMS OF THE STANDSTILL AGREEMENT BETWEEN THE COMPANY AND AXYS
PHARMACEUTICALS, INC.;

 


(C)   THE STOCKHOLDERS OF THE COMPANY APPROVE ANY TRANSACTION OR SERIES OF
TRANSACTIONS UNDER WHICH THE COMPANY IS MERGED OR CONSOLIDATED WITH ANY OTHER
COMPANY IN A MERGER.  A “MERGER” MEANS ANY MERGER OR CONSOLIDATION EXCEPT ONE—


 

(A)                              WHICH WOULD RESULT IN THE VOTING SECURITIES OF
THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT
(EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF
THE SURVIVING ENTITY) MORE THAN 66-2/3% OF THE COMBINED VOTING POWER OF THE
VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, AND

 

(B)                                AFTER WHICH NO PERSON HOLDS 15% OR MORE OF
THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING SECURITIES OF THE COMPANY (IF
IT IS THE SURVIVING PARENT) OR SUCH SURVIVING ENTITY – PROVIDED, THAT APPLERA
CORP. OR A NEW HOLDER OF AXYS’ SHARES SHALL NOT BE DEEMED SUCH A 15% HOLDER
UNLESS AFTER SUCH MERGER OR CONSOLIDATION IT HOLDS AT LEAST 37% OF SUCH COMBINED
VOTING POWER.

 

If consummation of a Merger is subject, at the time of such approval by
stockholders, to the consent of any government or governmental agency or
approval of the stockholders of another entity or other material contingency, no
Change in Control shall occur until such time as such consent and approval has
been obtained and any other material contingency has been satisfied or waived;

 


(D)   THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION OF
THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS; PROVIDED, HOWEVER, THAT, IF
CONSUMMATION OF THE TRANSACTION REFERRED TO IN THIS SECTION 2(D) IS SUBJECT, AT
THE TIME OF SUCH APPROVAL BY STOCKHOLDERS, TO THE CONSENT OF ANY GOVERNMENT OR
GOVERNMENTAL AGENCY OR APPROVAL OF THE STOCKHOLDERS OF ANOTHER ENTITY OR OTHER
MATERIAL CONTINGENCY, NO CHANGE IN CONTROL SHALL OCCUR UNTIL SUCH TIME AS SUCH
CONSENT AND APPROVAL HAS BEEN OBTAINED AND ANY OTHER MATERIAL CONTINGENCY HAS
BEEN SATISFIED OR WAIVED; OR

 

3

--------------------------------------------------------------------------------


 


(E)   THE BOARD ADOPTS A RESOLUTION TO THE EFFECT THAT, FOR PURPOSES OF THIS
AGREEMENT, A CHANGE IN CONTROL HAS OCCURRED, PROVIDED THAT THE BOARD MAY IMPOSE
LIMITATIONS ON THE EFFECTS OF A CHANGE IN CONTROL OR THE PAYMENT OF AMOUNTS OR
BENEFITS UNDER THIS AGREEMENT IF THE CHANGE IN CONTROL HAS OCCURRED UNDER THIS
SECTION 2(E) AND NOT UNDER OTHER SUBSECTIONS OF THIS SECTION 2.


 


3.     TERMINATION.


 


(A)   TERMINATION BY THE COMPANY FOR CAUSE, BY YOU WITHOUT GOOD REASON, OR BY
REASON OF DEATH OR DISABILITY.  IF DURING THE PROTECTED PERIOD YOUR EMPLOYMENT
BY THE COMPANY IS TERMINATED BY THE COMPANY FOR CAUSE, BY YOU WITHOUT GOOD
REASON, OR BECAUSE OF YOUR DEATH OR DISABILITY, THE COMPANY SHALL BE RELIEVED OF
ITS OBLIGATION TO MAKE ANY PAYMENTS TO YOU OTHER THAN (I) ITS PAYMENT OF AMOUNTS
OTHERWISE ACCRUED AND OWING BUT NOT YET PAID AND (II) ANY AMOUNTS PAYABLE UNDER
THEN-EXISTING EMPLOYEE BENEFIT PROGRAMS AT THE TIME SUCH AMOUNTS ARE DUE.


 


(B)   TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY YOU FOR GOOD REASON.  IF
DURING THE PROTECTED PERIOD YOUR EMPLOYMENT BY THE COMPANY IS TERMINATED BY THE
COMPANY WITHOUT CAUSE OR BY YOU FOR GOOD REASON, YOU SHALL BE ENTITLED TO THE
COMPENSATION AND BENEFITS DESCRIBED IN THIS SECTION 3(B).  IF YOUR EMPLOYMENT BY
THE COMPANY IS TERMINATED PRIOR TO A CHANGE IN CONTROL AT THE REQUEST OF A
PERSON ENGAGING IN A TRANSACTION OR SERIES OF TRANSACTIONS THAT WOULD RESULT IN
A CHANGE IN CONTROL, THE PROTECTED PERIOD SHALL COMMENCE UPON THE SUBSEQUENT
OCCURRENCE OF A CHANGE IN CONTROL, YOUR ACTUAL TERMINATION SHALL BE DEEMED A
TERMINATION OCCURRING DURING THE PROTECTED PERIOD AND COVERED BY THIS SECTION
3(B), YOUR DATE OF TERMINATION SHALL BE DEEMED TO HAVE OCCURRED IMMEDIATELY
FOLLOWING THE CHANGE IN CONTROL, AND NOTICE OF TERMINATION SHALL BE DEEMED TO
HAVE BEEN GIVEN BY THE COMPANY IMMEDIATELY PRIOR TO YOUR ACTUAL TERMINATION. 
YOUR CONTINUED EMPLOYMENT SHALL NOT CONSTITUTE CONSENT TO, OR A WAIVER OF RIGHTS
WITH RESPECT TO, ANY CIRCUMSTANCES CONSTITUTING GOOD REASON HEREUNDER.  THE
COMPENSATION AND BENEFITS PROVIDED UNDER THIS SECTION 3(B) ARE AS FOLLOWS:


 


(I)            THE COMPANY SHALL PAY YOU YOUR FULL BASE SALARY THROUGH THE DATE
OF TERMINATION AT THE RATE IN EFFECT AT THE TIME NOTICE OF TERMINATION IS GIVEN,
NO LATER THAN THE FIFTH DAY FOLLOWING THE DATE OF TERMINATION, AND YOU SHALL
RECEIVE ALL OTHER AMOUNTS TO WHICH YOU ARE ENTITLED UNDER ANY COMPENSATION OR
BENEFIT PLAN OF THE COMPANY, AT THE TIME SUCH PAYMENTS ARE DUE.


 


(II)           AT THE TIME SPECIFIED IN SECTION 3(D) HEREOF, THE COMPANY SHALL
PAY YOU, IN LIEU OF ANY FURTHER SALARY, BONUS OR SEVERANCE PAYMENTS FOR PERIODS
SUBSEQUENT TO THE DATE OF TERMINATION, A LUMP SUM AMOUNT IN CASH EQUAL TO THE
SUM OF:

 

4

--------------------------------------------------------------------------------


 

(A)                              (I) YOUR AVERAGE BONUS FOR THE THREE PRIOR FULL
CALENDAR YEARS OF EMPLOYMENT WITH THE COMPANY (OR SUCH LESSER NUMBER OF FULL
CALENDAR YEARS DURING WHICH YOU WERE EMPLOYED BY THE COMPANY), TIMES (II) THE
NUMBER OF DAYS IN THE CALENDAR YEAR THROUGH THE DATE OF TERMINATION, DIVIDED BY
(III) 365; AND

 

(B)                                THE GREATER OF 200 PERCENT OF (I) YOUR ANNUAL
BASE SALARY IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OF THE COMPANY
OR (II) YOUR ANNUAL BASE SALARY IN EFFECT AT THE TIME NOTICE OF TERMINATION IS
GIVEN.

 


(III)          FOR PURPOSES OF DETERMINING THE VESTING OF ANY AWARDS MADE TO YOU
UNDER THE COMPANY’S 2000 STOCK INCENTIVE PLAN, AS WELL AS ANY UNVESTED SHARES OF
COMPANY STOCK YOU ACQUIRED PURSUANT TO ANY AWARDS MADE UNDER THAT PLAN, YOU
SHALL BE TREATED AS IF YOU HAD COMPLETED AN ADDITIONAL 12 MONTHS OF SERVICE
IMMEDIATELY BEFORE THE DATE ON WHICH YOUR EMPLOYMENT IS TERMINATED.


 


(C)   LIMITATION ON BENEFIT.  THE PAYMENT OF YOUR BENEFIT UNDER THIS AGREEMENT
SHALL BE SUBJECT TO THE FOLLOWING RULES:


 


(I)            IN THE EVENT THAT THE BENEFITS THAT YOU WOULD RECEIVE THAT ARE
UNASSOCIATED WITH THIS AGREEMENT (“UNRELATED BENEFITS”) WOULD BE SUFFICIENT IN
SIZE AND NATURE TO TRIGGER ADVERSE TAX CONSEQUENCES UNDER THE GOLDEN PARACHUTE
RULES OF CODE SECTIONS 280G AND 4999 (“SECTION 280G THRESHOLD”), THEN YOU WILL
NOT RECEIVE ANY BENEFITS UNDER THIS AGREEMENT (“RELATED BENEFITS”);


 


(II)           IN THE EVENT THAT THE SUM OF YOUR UNRELATED BENEFITS AND YOUR
RELATED BENEFITS WOULD BE LESS THAN THE SECTION 280G THRESHOLD, THEN YOU WILL
RECEIVE THE TOTAL AMOUNT OF YOUR RELATED BENEFITS; AND


 


(III)          IN THE EVENT THAT THE SUM OF YOUR UNRELATED BENEFITS AND YOUR
RELATED BENEFITS WOULD EXCEED THE SECTION 280G THRESHOLD, THEN THE AMOUNT OF
YOUR RELATED BENEFIT WILL BE REDUCED TO THE MINIMUM EXTENT NECESSARY TO AVOID
REACHING THAT LIMIT.  FOR THIS PURPOSE, YOUR BENEFIT UNDER SECTION 3(B)(II)
(“CASH PAYMENT”) SHALL BE REDUCED FIRST, SO THAT YOUR BENEFIT
UNDER SECTION 3(B)(III) (“STOCK ACCELERATION BENEFIT”) WILL BE REDUCED ONLY
AFTER YOUR CASH PAYMENT BENEFIT HAS BEEN COMPLETELY ELIMINATED.


 


(D)   TIME OF PAYMENT.  THE CASH PAYMENTS PROVIDED FOR IN SECTION 3(B)(II) SHALL
BE MADE NOT LATER THAN THE 30TH DAY FOLLOWING THE DATE OF TERMINATION; PROVIDED,
HOWEVER, THAT IF THE AMOUNT OF SUCH PAYMENTS CANNOT BE FINALLY DETERMINED ON OR
BEFORE SUCH DAY, THE COMPANY SHALL PAY TO YOU ON SUCH DAY AN ESTIMATE, AS
DETERMINED IN GOOD FAITH BY THE COMPANY, OF THE MINIMUM AMOUNT OF SUCH PAYMENTS
AND SHALL PAY THE REMAINDER OF SUCH PAYMENTS (TOGETHER WITH INTEREST AT THE RATE
PROVIDED IN SECTION 1274(B)(2)(B) OF THE CODE) AS SOON AS THE AMOUNT THEREOF CAN
BE DETERMINED.  IN THE EVENT THAT THE AMOUNT OF THE ESTIMATED PAYMENTS EXCEEDS
THE AMOUNT SUBSEQUENTLY DETERMINED TO HAVE BEEN DUE, SUCH EXCESS SHALL
CONSTITUTE A LOAN BY THE COMPANY TO


 

5

--------------------------------------------------------------------------------


 


YOU, PAYABLE ON THE 15TH DAY AFTER THE DEMAND BY THE COMPANY (TOGETHER WITH
INTEREST AT THE RATE PROVIDED IN SECTION 1274(B)(2)(B) OF THE CODE).


 


(E)   NOTICE.  DURING THE PROTECTED PERIOD, ANY PURPORTED TERMINATION OF YOUR
EMPLOYMENT BY THE COMPANY OR BY YOU SHALL BE COMMUNICATED BY WRITTEN NOTICE OF
TERMINATION TO THE OTHER PARTY HERETO.


 


(F)    CERTAIN DEFINITIONS.  EXCEPT AS OTHERWISE INDICATED IN THIS AGREEMENT,
ALL DEFINITIONS IN THIS SECTION 3(F) SHALL BE APPLICABLE DURING THE PROTECTED
PERIOD ONLY.


 


(I)            DISABILITY.  “DISABILITY” SHALL MEAN YOUR ABSENCE FROM THE
FULL-TIME PERFORMANCE OF YOUR DUTIES WITH THE COMPANY FOR SIX CONSECUTIVE MONTHS
AS A RESULT OF YOUR INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR DISABILITY,
AND WITHIN 30 DAYS AFTER WRITTEN NOTICE OF TERMINATION IS THEREAFTER GIVEN YOU
SHALL NOT HAVE RETURNED TO THE FULL-TIME PERFORMANCE OF YOUR DUTIES.


 


(II)           CAUSE.  “CAUSE” FOR TERMINATION SHALL BE DETERMINED BY THE
COMPANY BASED ON THE BOARD’S REASONABLE BELIEF THAT ONE OR MORE OF THE FOLLOWING
HAS OCCURRED: (A) YOUR INDICTMENT OR CONVICTION OF ANY FELONY OR OF ANY CRIME
INVOLVING DISHONESTY; (B) YOUR PARTICIPATION IN ANY FRAUD AGAINST THE COMPANY;
(C) BREACH OF YOUR DUTIES TO THE COMPANY, WHETHER ARISING UNDER THIS AGREEMENT
OR BY OPERATION OF LAW, PROVIDED THAT THE COMPANY HAS GIVEN ADVANCE WRITTEN
NOTICE TO YOU FOR AT LEAST 30 DAYS AND YOU HAVE NOT CURED SUCH BREACH TO THE
SATISFACTION OF THE BOARD WITHIN SAID 30-DAY PERIOD; (D) YOUR INTENTIONAL DAMAGE
TO ANY PROPERTY OF THE COMPANY; OR (E) CONDUCT BY YOU OR LACK OF PERFORMANCE
WHICH IN THE GOOD FAITH AND REASONABLE DETERMINATION OF THE BOARD DEMONSTRATES
UNFITNESS TO SERVE.


 


(III)          GOOD REASON.  “GOOD REASON” SHALL MEAN, WITHOUT YOUR EXPRESS
WRITTEN CONSENT, THE OCCURRENCE UPON OR AFTER A CHANGE IN CONTROL OF ANY OF THE
FOLLOWING CIRCUMSTANCES UNLESS, IN THE CASE OF SECTIONS 3(F)(III)(A), (B), (F)
OR (G) HEREOF, SUCH CIRCUMSTANCES ARE FULLY CORRECTED PRIOR TO THE DATE OF
TERMINATION SPECIFIED IN THE NOTICE OF TERMINATION GIVEN IN RESPECT THEREOF:


 

(A)                              THE ASSIGNMENT TO YOU OF ANY DUTIES
INCONSISTENT WITH THE POSITION IN THE COMPANY THAT YOU HELD IMMEDIATELY PRIOR TO
THE CHANGE IN CONTROL OR AN ADVERSE ALTERATION IN THE NATURE OR STATUS OF YOUR
RESPONSIBILITIES OR THE CONDITIONS OF YOUR EMPLOYMENT FROM THOSE IN EFFECT
IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL;

 

(B)                                your title is changed to a title that, under
customary practice within the biotechnology industry within the state in which
the Company’s principal offices are located at the date of such reduction, would
be considered to be a lower-level title than your title immediately prior to the
Change in Control;

 

(C)                                A REDUCTION BY THE COMPANY IN YOUR ANNUAL
BASE SALARY, ANY TARGET BONUS OR PERQUISITES AS IN EFFECT IMMEDIATELY PRIOR TO
THE CHANGE IN CONTROL OR AS THE SAME MAY BE INCREASED FROM TIME TO TIME EXCEPT
FOR OVERALL REDUCTIONS IN BENEFITS IN WHICH YOU ARE TREATED PROPORTIONATELY
GIVEN YOUR POSITION, LENGTH OF SERVICE,

 

6

--------------------------------------------------------------------------------


 

INCOME AND OTHER RELEVANT FACTORS CUSTOMARY WITHIN THE BIOTECHNOLOGY INDUSTRY
WITHIN THE STATE IN WHICH THE COMPANY’S PRINCIPAL OFFICES ARE LOCATED AT THE
DATE OF SUCH REDUCTION;

 

(D)                               THE RELOCATION OF THE PRINCIPAL PLACE OF YOUR
EMPLOYMENT TO A LOCATION MORE THAN 35 MILES FROM THE LOCATION OF SUCH PLACE OF
EMPLOYMENT ON THE DATE OF THIS AGREEMENT; EXCEPT FOR REQUIRED TRAVEL ON THE
COMPANY’S BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT WITH YOUR BUSINESS
TRAVEL OBLIGATIONS PRIOR TO THE CHANGE IN CONTROL;

 

(E)                                 THE FAILURE BY THE COMPANY TO PAY TO YOU ANY
PORTION OF YOUR COMPENSATION OR TO PAY TO YOU ANY PORTION OF AN INSTALLMENT OF
DEFERRED COMPENSATION UNDER ANY DEFERRED COMPENSATION PROGRAM OF THE COMPANY
WITHIN SEVEN DAYS OF THE DATE SUCH COMPENSATION IS DUE;

 

(F)                                 THE FAILURE BY THE COMPANY TO CONTINUE IN
EFFECT ANY MATERIAL COMPENSATION OR BENEFIT PLAN IN WHICH YOU PARTICIPATED
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, UNLESS AN EQUITABLE ARRANGEMENT
(EMBODIED IN AN ONGOING SUBSTITUTE OR ALTERNATIVE PLAN) HAS BEEN MADE WITH
RESPECT TO SUCH PLAN, OR THE FAILURE BY THE COMPANY TO CONTINUE YOUR
PARTICIPATION THEREIN (OR IN SUCH SUBSTITUTE OR ALTERNATIVE PLAN) ON A BASIS NOT
MATERIALLY LESS FAVORABLE, BOTH IN TERMS OF THE AMOUNTS OF BENEFITS PROVIDED AND
THE LEVEL OF YOUR PARTICIPATION RELATIVE TO OTHER PARTICIPANTS, AS EXISTED AT
THE TIME OF THE CHANGE IN CONTROL; OR

 

(G)                                THE FAILURE OF THE COMPANY TO OBTAIN A
SATISFACTORY AGREEMENT FROM ANY SUCCESSOR TO ASSUME AND AGREE TO PERFORM THIS
AGREEMENT, AS CONTEMPLATED IN SECTION 6 HEREOF.

 


(IV)          NOTICE OF TERMINATION.  “NOTICE OF TERMINATION” SHALL MEAN NOTICE
INDICATING THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND
SETTING FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION OF YOUR EMPLOYMENT UNDER THE PROVISION SO
INDICATED.


 


(V)           DATE OF TERMINATION.  “DATE OF TERMINATION” SHALL MEAN (A) IF YOUR
EMPLOYMENT IS TERMINATED FOR DISABILITY, 30 DAYS AFTER NOTICE OF TERMINATION IS
GIVEN (PROVIDED THAT YOU SHALL NOT HAVE RETURNED TO THE FULL-TIME PERFORMANCE OF
YOUR DUTIES DURING SUCH 30-DAY PERIOD) OR (B) IF YOUR EMPLOYMENT IS TERMINATED
FOR ANY OTHER REASON, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION (WHICH, IN
THE CASE OF A TERMINATION FOR CAUSE, SHALL NOT BE LESS THAN 30 DAYS FROM THE
DATE SUCH NOTICE OF TERMINATION IS GIVEN — PROVIDED, THAT IN ITS DISCRETION THE
COMPANY MAY RELIEVE YOU OF ALL YOUR EMPLOYMENT RESPONSIBILITIES FOR ALL OR ANY
PART OF THE INTERIM PERIOD— AND, IN THE CASE OF A TERMINATION FOR GOOD REASON,
SHALL NOT BE LESS THAN 15 NOR MORE THAN 60 DAYS FROM THE DATE SUCH NOTICE OF
TERMINATION IS GIVEN).

 

7

--------------------------------------------------------------------------------


 


4.     MITIGATION.  YOU SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF PAYMENT
PROVIDED FOR UNDER THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR
SHALL THE AMOUNT OF PAYMENT OR BENEFIT PROVIDED FOR UNDER THIS AGREEMENT BE
REDUCED BY ANY COMPENSATION EARNED BY YOU AS THE RESULT OF EMPLOYMENT BY ANOTHER
EMPLOYER, BY RETIREMENT BENEFITS, BY OFFSET AGAINST ANY AMOUNT CLAIMED TO BE
OWED BY YOU TO THE COMPANY, OR OTHERWISE.


 


5.     COSTS OF PROCEEDINGS.  IF ANY SUIT OR OTHER PROCEEDING IS BROUGHT FOR THE
ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, OR BECAUSE OF ANY ALLEGED
DISPUTE, BREACH, DEFAULT OR MISREPRESENTATION IN CONNECTION WITH ANY OF THE
PROVISIONS OF THIS AGREEMENT, THE SUCCESSFUL OR PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER, FROM THE OTHER PARTY, REASONABLE ATTORNEYS’ FEES AND OTHER
COSTS INCURRED IN THAT SUIT OR PROCEEDING, IN ADDITION TO ANY OTHER RELIEF TO
WHICH SUCH PARTY MAY BE ENTITLED.  THE COURT SHALL DETERMINE WHICH PARTY IS,
UNDER ALL THE CIRCUMSTANCES, THE “SUCCESSFUL OR PREVAILING PARTY,” ALL IN
ACCORDANCE WITH THE PRINCIPLES AND PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1717.  THE COMPANY SHALL PAY PREJUDGMENT INTEREST ON ANY MONEY JUDGMENT OBTAINED
BY YOU AS A RESULT OF SUCH PROCEEDING, CALCULATED AT THE PRIME RATE OF WELLS
FARGO BANK AS IN EFFECT FROM TIME TO TIME FROM THE DATE THAT PAYMENT SHOULD HAVE
BEEN MADE TO YOU UNDER THIS AGREEMENT.


 


6.     SUCCESSORS; BINDING AGREEMENT.


 


(A)   SUCCESSOR TO COMPANY TO ASSUME OBLIGATIONS.  THE COMPANY SHALL REQUIRE ANY
SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT
IF NO SUCH SUCCESSION HAD TAKEN PLACE.  AS USED IN THIS AGREEMENT, “COMPANY”
SHALL MEAN THE COMPANY AS HEREINBEFORE DEFINED AND ANY SUCCESSOR TO ITS BUSINESS
AND/OR ASSETS AS AFORESAID WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY
OPERATION OF LAW, OR OTHERWISE.


 


(B)   EMPLOYEE’S SUCCESSORS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
BE ENFORCEABLE BY YOU AND YOUR PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  IN THE
EVENT OF YOUR DEATH, ALL AMOUNTS OTHERWISE PAYABLE TO YOU HEREUNDER SHALL,
UNLESS OTHERWISE PROVIDED HEREIN, BE PAID IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT TO YOUR DEVISEE, LEGATEE OR OTHER DESIGNEE OR, IF THERE IS NO SUCH
DESIGNEE, TO YOUR ESTATE.


 


7.     NOTICE.  NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
(A) PERSONALLY DELIVERED OR (B) MAILED BY UNITED STATES CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE RESPECTIVE
ADDRESSES SET FORTH ON THE FIRST PAGE OF THIS AGREEMENT; PROVIDED THAT ALL
NOTICE TO THE COMPANY SHALL BE DIRECTED TO THE ATTENTION OF THE BOARD WITH A
COPY TO THE GENERAL COUNSEL OF THE COMPANY (OR, IF THERE IS NO GENERAL COUNSEL,
THEN TO THE COMPANY’S PRIMARY OUTSIDE ATTORNEY AS IDENTIFIED IN THE COMPANY’S
MOST RECENT ANNUAL REPORT), OR TO SUCH OTHER

 

8

--------------------------------------------------------------------------------


 


ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE
HEREWITH, EXCEPT THAT NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON
RECEIPT.


 


8.     MISCELLANEOUS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR
DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY YOU AND SUCH OFFICER AS MAY BE DESIGNATED BY THE BOARD.  NO WAIVER
BY EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF,
OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED
BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS
OR CONDITIONS AT THE TIME OR AT ANY PRIOR OR SUBSEQUENT TIME.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ITS CONFLICTS OF LAW
PRINCIPLES.  ALL REFERENCES TO SECTIONS OF THE SECURITIES EXCHANGE ACT OR THE
CODE SHALL BE DEEMED ALSO TO REFER TO ANY SUCCESSOR PROVISIONS TO SUCH
SECTIONS.  ANY PAYMENTS PROVIDED FOR HEREUNDER SHALL BE PAID NET OF ANY
APPLICABLE WITHHOLDING REQUIRED UNDER FEDERAL, STATE OR LOCAL LAW.  THE
OBLIGATIONS OF THE COMPANY AND/OR YOU UNDER THIS AGREEMENT SHALL SURVIVE THE
EXPIRATION OF THIS AGREEMENT TO THE EXTENT NECESSARY TO GIVE EFFECT TO THIS
AGREEMENT.


 


9.     VALIDITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


10.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


11.   ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT OF THE
PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND DURING THE
TERM OF THIS AGREEMENT SUPERSEDES THE PROVISIONS OF ALL PRIOR AGREEMENTS,
PROMISES, COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR
WARRANTIES, WHETHER ORAL OR WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE
OF ANY PARTY HEREOF WITH RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN,
INCLUDING, WITHOUT LIMITATION, THE CHANGE IN CONTROL AGREEMENT ENTERED INTO
BETWEEN THE PARTIES HERETO ON JULY 17, 2003, WHICH IS REPLACED IN ITS ENTIRETY
BY THIS AGREEMENT.  THE PARTIES HERETO AGREE THAT (A) THE SUBJECT MATTER OF THIS
AGREEMENT IS LIMITED TO THE PARTIES’ RIGHTS AND OBLIGATIONS IN THE EVENT THAT
YOU ARE TERMINATED BY THE COMPANY DURING THE PROTECTED PERIOD FOLLOWING A CHANGE
OF CONTROL OR OTHERWISE IN CONNECTION WITH A CHANGE OF CONTROL AS PROVIDED FOR
BY SECTION 3(B), (B) THIS AGREEMENT DOES NOT APPLY TO ANY TERMINATION BY THE
COMPANY OF YOU THAT DOES NOT OCCUR DURING THE PROTECTED PERIOD FOLLOWING A
CHANGE OF CONTROL OR THAT IS NOT OTHERWISE IN CONNECTION WITH A CHANGE OF
CONTROL AND PROVIDED FOR BY SECTION 3(B), AND (C) WITH RESPECT TO ANY
TERMINATION BY THE COMPANY OF YOU THAT DOES NOT OCCUR DURING THE PROTECTED
PERIOD FOLLOWING A CHANGE OF CONTROL OR THAT IS NOT OTHERWISE IN CONNECTION WITH
A CHANGE OF CONTROL AND PROVIDED FOR BY SECTION 3(B), THE PROVISIONS OF ANY
PRIOR AGREEMENTS, PROMISES, COVENANTS, ARRANGEMENTS, COMMUNICATIONS,
REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR WRITTEN, BETWEEN THE PARTIES WILL
APPLY TO THE EXTENT APPLICABLE AND LEGALLY ENFORCEABLE.  NO AGREEMENTS OR
REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE
SUBJECT MATTER HEREOF

 

9

--------------------------------------------------------------------------------


 


HAVE BEEN MADE BY EITHER PARTY WHICH ARE NOT EXPRESSLY SET FORTH IN THIS
AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE
PROCEDURAL PROVISIONS OF THIS AGREEMENT SHALL APPLY TO ALL BENEFITS PAYABLE AS A
RESULT OF A CHANGE IN CONTROL (OR OTHER CHANGE IN CONTROL) UNDER ANY EMPLOYEE
BENEFIT PLAN, AGREEMENT, PROGRAM, POLICY OR ARRANGEMENT OF THE COMPANY, UNLESS
ERISA OR THE TAX QUALIFICATIONS THEREOF REQUIRE OTHERWISE.


 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

 

 

DISCOVERY PARTNERS INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

John Walker

 

 

 

Chairman, Compensation Committee

 

 

 

 

 

 

 

Agreed to this

             

day of                                   ,

2003.

 

 

 

 

EMPLOYEE

 

 

 

Riccardo Pigliucci

Chairman & Chief Executive Officer

 

10

--------------------------------------------------------------------------------